Case 1:20-cv-00322-DDD-JPM Document 14 Filed 08/13/20 Page 1 of 1 PagelID#: 90

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
DOLPH FINLEY, CIVIL DOCKET NO. 1:20-CV-322-P
Petitioner
VERSUS JUDGE DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 5), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition (ECF No. 1) is hereby DISMISSED for lack |
of jurisdiction. See 28 U.S.C. § 2244(b).

To.
THUS DONE AND SIGNED, at Alexandria, Louisiana, on this 2 day of

August, 2020.

 

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
